Mrs. Emma L. Conway and her husband, John J. Conway, joined in this suit to recover of W. A. Harding the amount of a certain promissory note, executed by the latter and held by Mrs. Conway. The court below rendered judgment against Harding in favor of Mrs. Conway, but in that judgment no mention or disposition was made of John J. Conway, husband of the latter. This judgment is identical with the judgment involved in the recent case of W. A. Harding v. Joe Turner, Sheriff, et al. (No. 7250) 267 S.W. 314, decided by this court on December 10, 1924. It was held in that case that the judgment was not a final judgment, and would not support an execution, which was thereby enjoined. The judgment not being final, there could be no appeal therefrom, and therefore this court has no jurisdiction to entertain the appeal sought to be prosecuted herein. The vice in the judgment is pointed out and discussed in the opinion in cause No. 7250, to which reference is here made. This appeal is accordingly dismissed at the cost of appellant.